Case 1:20-cv-20254-UU Document 1 Entered on FLSD Docket 01/21/2020 Page 1of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CASE NO.: -CIV-
RODOLFO ALONSO and
PEDRO MOYA
Plaintiffs,

v.

RODRIGUEZ BAKERY EQUIPMENT, INC.

a Florida Corporation, and Mario Rodriguez,

an individual

Defendants.
/

COMPLAINT
COMES NOW, Plaintiff, RODOLFO ALONSO (hereafter referred to as “ALONSO”) and
Plaintiff, PEDRO MOYA (hereafter referred to as “MOYA”) (collectively referred to as
“Plaintiffs”) by and through his undersigned counsel, and hereby sues Defendants, RODRIGUEZ
BAKERY EQUIPMENT, INC., a Florida Corporation, (hereafter referred to as “BAKER Y”), and
MARIO RODRIGUEZ, an individual (hereafter referred to as “RODRIGUEZ”) (collectively
referred to as “Defendants”) and as ground alleges:
_ JURISDICTIONAL ALLEGATIONS
1. This is an action to recover monetary damages, liquidated damages, interests, costs, and
attorney’s fees for willful violations of overtime wages under the laws of the United States,
the Fair Labor Standards Act, as amended, 29. U.S.C. §201 et. seq.(“FLSA”).
PARTIES

2. Plaintiff, RODOLFO ALONSO, is an adult, male resident of the United States who

presently resides in Miami, Miami-Dade County, Florida.
Case 1:20-cv-20254-UU Document 1 Entered on FLSD Docket 01/21/2020 Page 2 of 8

3. Plaintiff, PEDRO MOYA, is an adult, male resident of the United States who presently
resides in Miami, Miami-Dade County, Florida.

4. Defendant, BAKERY, a Florida Corporation, did at all times material, conduct substantial
and continuous business in the Southern District of Florida. BAKERY is located at 16701
NW 37th Court Hialeah, FL 33147.

5. Defendant, RODRIGUEZ, owned, managed, and/or operated BAKERY and regularly
exercised the authority to hire and fire employees, determine work schedule of employees,
set the rate of pay for employees, and controls the finances and operations of BAKERY.

6. The Defendants are an enterprise engaged in an industry affecting interstate commerce, are
“employer[s]” as defined by 29 U.S.C. §203(d) and s(1), in that they have employees
engaged in interstate commerce or in the production of goods for commerce, or that has
employees handling, selling, or otherwise working on goods or materials that have been
moved in or produced for interstate commerce by any person.

7. Based upon information and belief, the annual gross sales volume of the Defendants entity
was in excess of $500,000.00 per annum at all times material hereto.

8. Atall times material hereto, ALONSO is and continues to be a resident of Miami, Miami-
Dade County, Florida and was an “employee” of the Defendants within the meaning of the
FLSA.

9, At all times material hereto, MOYA is and continues to be a resident of Miami, Miami-
Dade County, Florida and was an “employee” of the Defendants within the meaning of the
FLSA.

10. At all times material hereto, the worked performed by ALONSO was directly essential to

the business performed by the Defendants.
Case 1:20-cv-20254-UU Document 1 Entered on FLSD Docket 01/21/2020 Page 3 of 8

11. At all times material hereto, the worked performed by MOYA was directly essential to the
business performed by the Defendants,

12. At all times material hereto, the Defendants are and continue to be an “employer” within
the meaning of the FLSA.

13. At all times material, during ALONSO’s employment with Defendants, the Defendants
were engaged in interstate commerce of in the production of goods for commerce. The
Defendants continue to be an “enterprise engaged in commerce” within the meaning of the
FLSA.

14. At all times material, during MOYA’s employment with Defendants, the Defendants were
engaged in interstate commerce of in the production of goods for commerce. The
Defendants continue to be an “enterprise engaged in commerce” within the meaning of the
FLSA.

JURISDICTION AND VENUE

15. This Court has original subject matter jurisdiction over this suit pursuant to 29 U.S.C.
§216(b) and 28 U.S.C. §1331.

16. Venue is proper in the United States District Court of the Southern District of Florida under
28 U.S.C. §1391(b) and (c) because a substantial part of the events giving rise to the claim
occurred in this district and payment was due in Miami-Dade County.

FACTUAL ALLEGATIONS

17, On or about December 4, 2017 ALONSO was hired as an assembler at BAKERY. On or
about July 3, 2019 ALONSO no longer worked for BAKERY.

18. On or about March of 2015, MOYA was hired as an assembler at BAKERY. On or about

September 21, 2019 MOYA no longer worked for BAKERY.
Case 1:20-cv-20254-UU Document 1 Entered on FLSD Docket 01/21/2020 Page 4 of 8

19,

20.

21.

22.

23.

24.

25.

26.

27,

28.

Plaintiffs were given a wage of twelve dollars ($12.00) an hour.
In many weeks, Plaintiffs worked in excess of forty (40) hours per week, but were not paid
at the rate of time-and-one-half his regular hourly rate.
Between December 4, 2017 and July 3, 2019, ALONSO worked approximately one
thousand two hundred sixty-four (1,264) overtime hours.
Between November 14, 2017 and September 21, 2019, MOYA worked approximately two
thousand fifty-eight (2,058) overtime hours.
Although the Defendants were able to keep track of hours worked by Plaintiffs and other
employees similarly situated, the Defendants failed to pay Plaintiffs or other similarly
situated employees at an overtime rate when working in excess of forty (40) hours a week.
Plaintiffs should have been paid an hourly, non-exempt rate during the entire course of
their employment with the Defendants.
ALONSO is still owed for his overtime work completed from December 4, 2017 to July 3,
2019.
MOYA is still owed for his overtime work completed from November 14, 2017 to
September 21, 2019.
COUNT I
Violation of 29 U.S.C. §207 (Unpaid Overtime )
(Plaintiff Alonso Against the Defendants)
Plaintiffs, ALONSO, re-allege and re-incorporate paragraphs 1-26 as fully alleged therein.
As of December 4, 2017, in addition to ALONSO’s normal, regular work week, ALONSO
worked additional hours in excess of forty (40) per week for which he was no compensated

at the statutory rate of time and one-half.
Case 1:20-cv-20254-UU Document 1 Entered on FLSD Docket 01/21/2020 Page 5of 8

29.

30.

31.

32,

33.

34.

35.

36,

ALONSO was entitled to be paid at the rate of time and one-half for the hours worked in
excess of the maximum hours provided for in the FLSA.

Defendants failed to pay ALSONO’s overtime compensation in the lawful amount for
hours worked by ALONSO in excess of the maximum provided for in the FLSA.

At all times, Defendants willfully employed ALONSO for many work weeks longer than
forty (40) hours, and failed and refused to compensate ALONSO for such work in excess
of forty (40) hours at rates no less than one and one-half times the regular rate at which he
was employed.

As a result of the unlawful acts of Defendants, ALONSO and all persons similarly situated
to him have been deprived of minimum wages in amounts to be determined and are entitled
to recovery of liquidated damages in the same amount, plus reasonable attorney’s fees and
cost.

Defendants remain owing ALONSO overtime wages, and ALONSO is entitled to recover
double damages pursuant to the FLSA.

Records, if any, concerning the number of hours worked by ALONSO and the actual
compensation paid to him are in the possession and custody of Defendants.

Defendants knew of and/or showed a willful disregard for the provisions of the FLSA as
evidenced by its failure to compensate ALONSO at the statutory rate of time and one-half
for the hours worked in excess of forty (40) hours per week when it knew or should have
known such was due.

Defendants failed to properly disclose or apprise ALONSO of his rights under the FLSA.
Case 1:20-cv-20254-UU Document 1 Entered on FLSD Docket 01/21/2020 Page 6 of 8

37. As a direct and proximate result of Defendants’ willful disregard of the FLSA, ALONSO

has suffered damages in the amount not presently ascertainable of unpaid overtime wages,

plus an equal amount in liquidated damages.

38. ALSONO is entitled to an award of his reasonable attorney’s fees and costs pursuant to 29

U.S.C. §216(b).

WHEREFORE, Plaintiff, ALSONO respectfully requests that judgment be entered in

their favor against Defendants, BAKERY and RODRIGUEZ;

a.

Declaring that Defendants have violated the maximum provisions of 29 U.S.C.
§201;
Awarding ALONSO overtime compensation in the amount calculated;
Awarding ALONSO liquidated damages in the amount calculated;
Awarding ALONSO reasonable attorney’s fees and costs and expenses of this
litigation pursuant to 29 U.S.C. §216(b);
Awarding ALONSO post-judgment interest; and
Ordering any other and further relief this Court deems to be just.
COUNT II

Violation of 29 U.S.C. §207 (Unpaid Overtime)
(Plaintiff Moya Against the Defen dants)

39. Plaintiffs, MOYA, re-allege and re-incorporate paragraphs 1-26 as fully alleged therein.

40. As of November 14, 2017, in addition to MOYA’s normal, regular work week, MOYA

worked additional hours in excess of forty (40) per week for which he was no compensated

at the statutory rate of time and one-half.

41. MOYA was entitled to be paid at the rate of time and one-half for the hours worked in

excess of the maximum hours provided for in the FLSA.
Case 1:20-cv-20254-UU Document 1 Entered on FLSD Docket 01/21/2020 Page 7 of 8

42.

43.

44,

45.

46.

47.

48.

49.

Defendants failed to pay MOYA’s overtime compensation in the lawful amount for hours
worked by MOYA in excess of the maximum provided for in the FLSA.

At all times, Defendants willfully employed MOYA for many work weeks longer than
forty (40) hours, and failed and refused to compensate MOYA for such work in excess of
forty (40) hours at rates no less than one and one-half times the regular rate at which he
was employed.

As a result of the unlawful acts of Defendants, MOYA and all persons similarly situated to
him have been deprived of minimum wages in amounts to be determined and are entitled
to recovery of liquidated damages in the same amount, plus reasonable attorney’s fees and
cost.

Defendants remain owing MOYA overtime wages, and MOYA is entitled to recover
double damages pursuant to the FLSA.

Records, if any, concerning the number of hours worked by MOYA and the actual
compensation paid to him are in the possession and custody of Defendants.

Defendants knew of and/or showed a willful disregard for the provisions of the FLSA as
evidenced by its failure to compensate MOYA at the statutory rate of time and one-half for
the hours worked in excess of forty (40) hours per week when it knew or should have
known such was due.

Defendants failed to properly disclose or apprise MOYA of his rights under the FLSA.
As a direct and proximate result of Defendants’ willful disregard of the FLSA, MOYA has
suffered damages in the amount not presently ascertainable of unpaid overtime wages, plus

an equal amount in liquidated damages.
Case 1:20-cv-20254-UU Document 1 Entered on FLSD Docket 01/21/2020 Page 8 of 8

50. MOYA is entitled to an award of his reasonable attorney’s fees and costs pursuant to 29
U.S.C. §216(b).
WHEREFORE, Plaintiff, MOYA respectfully requests that judgment be entered in their
favor against Defendants, BAKERY and RODRIGUEZ:
a. Declaring that Defendants have violated the maximum provisions of 29 U.S.C.
§201;
b. Awarding MOYA overtime compensation in the amount calculated;
c. Awarding MOYA liquidated damages in the amount calculated:
d. Awarding MOYA reasonable attorney’s fees and costs and expenses of this
litigation pursuant to 29 U.S.C. §216(b):
e. Awarding MOYA post-judgment interest; and

f. Ordering any other and further relief this Court deems to be just.

DEMAND FOR JURY TRIAL
A jury trial is demanded on all issues triable by jury.
Respectfully Submitted,

GALLARDO LAW OFFICE, P.A.

Attorney for the Plaintiffs
8492 SW 8th Street
Miami, Florida 33144
Telephone (305) 261-7000

. AL -0088

Elvis J. Addn, Ekg,
Florida Bar No. 24223
Email: elvis.adan@gallardolawyers.com
